Citation Nr: 9935873	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  89-44 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of 
intracranial aneurysm, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945, August 1950 to October 1951, and September 1956 to May 
1964.

The appeal originated with a rating decision dated in June 
1988 in which the Regional Office (RO) denied increased 
evaluations for service-connected skull defect and 
postoperative residuals of intracranial aneurysm; and the 
veteran subsequently perfected an appeal.  The Board of 
Veterans' Appeals (Board) remanded the case in August 1990, 
September 1991, February 1993, and March 1995.  Additionally, 
in July 1997, the Board found that the veteran had perfected 
an appeal of the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Also in July 1997, the Board denied 
an increased evaluation for a skull defect with skull loss 
and remanded the other issues on appeal for additional 
development.  

In a March 1998 rating decision, the RO granted service 
connection for major depression disorder, as a residual of 
intracranial aneurysm, and assigned a 50 percent evaluation 
for that disability, effective January 7, 1994; granted 
service connection for vascular headaches, as residuals of 
intracranial aneurysm, and assigned a 50 percent evaluation 
for that disability, effective February 11, 1998; granted 
service connection for left ear hearing loss, as a residual 
of intracranial aneurysm, and assigned a noncompensable 
evaluation for that disability, effective February 11, 1988; 
granted service connection for dysphagia, as a residual of 
intracranial aneurysm, and assigned a noncompensable 
evaluation for that disability, effective February 11, 1988; 
granted service connection for blurred vision of the left 
eye, as a residual of intracranial aneurysm, and assigned a 
noncompensable evaluation for that disability, effective 
February 11, 1988; and granted a total disability rating 
based on individual unemployability, effective January 7, 
1994.  

The Board also notes that, in a rating decision dated in June 
1999, the RO granted service connection for tinnitus, as a 
residual of intracranial aneurysm, and assigned a 10 percent 
evaluation for tinnitus, effective February 11, 1988.  


FINDING OF FACT

In a statement received in June 1998, prior to the 
promulgation of a decision on appeal, the appellant indicated 
that he wished to withdraw his appeal.


CONCLUSION OF LAW

The legal requirements for a withdrawal of a substantive 
appeal by the appellant have been met. 38 U.S.C.A. §§ 
7104(a), 7105 (West 1991); 38 C.F.R. §§ 20.202 and 20.204(b), 
(c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant in writing at any time before the 
Board promulgates a decision. 38 C.F.R. §§ 20.202 and 
20.204(b) (1999).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).

In a statement received in June 1998, which was signed by the 
appellant, the appellant indicated that he wished to withdraw 
his appeal as he was satisfied with the favorable decision 
rendered by the RO in March 1998, which included the award of 
a total disability rating based on individual 
unemployability, effective in January 1994.  The Board finds 
that the appellant effectively withdrew any issues remaining 
on appeal in June 1998.  Therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.  Therefore, the appeal is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

